Citation Nr: 0920872	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  05-35 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for hepatitis C 
has been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 Regional Office (RO) in 
Waco, Texas rating decision, which denied the claims on 
appeal.

The Board notes the Veteran requested a hearing in his 
October 2005 Substantive Appeal form, but withdrew the 
hearing request in December 2005 and requested that the 
matter be sent directly to the Board for review.  Thus, this 
matter is appropriately before the Board and may be 
considered on the merits.


FINDINGS OF FACT

1.  The Veteran did not engage in combat, and there is no 
corroboration or verification of the occurrence of the 
Veteran's claimed in-service stressors. 
 
2.  The Veteran's PTSD has not been medically attributed to 
any verified in-service stressful incident.

3.  An RO decision dated in January 2000, denied the 
Veteran's claim for service connection for hepatitis C on the 
basis that there was no evidence the Veteran's hepatitis C 
began in service or was aggravated by service. 

4.  Evidence received since the January 2000 decision does 
not raise a reasonable possibility of substantiating the 
claim.




CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  The January 2000 decision that denied the claim for 
entitlement to service connection for hepatitis C is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 
20.1103 (2008).

3.  Evidence received since the January 2000 rating decision 
is not new and material, and, therefore, the claim may not be 
reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by or on behalf of the Veteran.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in October 2004, November 2004, and August 
2008 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The Veteran was 
advised that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  This letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.

For purposes of evaluating the Veteran's request to reopen 
his claim of entitlement to service connection for hepatitis 
C, the Board observes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that with regard to matters that 
involve a request to reopen a previously denied claim for 
service connection based upon the receipt of new and material 
evidence, in addition to providing notice of the evidence and 
information that is necessary to establish entitlement to 
service connection, VA must first notify a veteran of the 
evidence and information that is necessary to reopen the 
claim.  To that end, the Court determined that in the context 
of a claim to reopen, the VCAA requires that VA must first 
review the bases for the prior denial of record, and then 
release a notice letter to the Veteran that explains the 
meaning of both "new" and "material" evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  Id. 
 
The November 2004 and August 2008 letters informed the 
Veteran that new and material evidence was needed to 
substantiate the claim to reopen and described what would 
constitute such new and material evidence.  The letters 
specifically explained the basis of the prior denial and 
directed the Veteran to submit any new and material evidence 
relating his hepatitis C to military service or showing that 
his hepatitis C manifested itself within one year after his 
discharge from service.  These letters were fully compliant 
with the requirements set forth in Kent.  See Kent, supra.  
Furthermore, the claim was readjudicated following the 
issuance of the August 2008 letter. 
 
The VA has a duty to assist the Veteran with the development 
of his claim.  This duty, however, does not negate the 
Veteran's ultimate responsibility to assure that the VA 
receives all the information and evidence needed to 
substantiate his claim.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  In the October 2004 letter, the RO included 
a PTSD Questionnaire, requesting specific information 
regarding the Veteran's alleged in-service stressors.  The 
Veteran completed and returned the Questionnaire, but he 
provided no full names of others involved, dates or place of 
occurrence, or any specific details of the claimed stressors.  
After the initial rating decision, but prior to the final 
adjudication of the Veteran's claim for service connection 
for PTSD, the RO sent the Veteran a second letter dated in 
October 2006, requesting the Veteran provide specific 
information as to his claimed stressors.  The letter 
specifically requested dates, units, places, description of 
the claimed stressors, and full names of other individuals 
involved in the events.  There is no evidence of record that 
the Veteran provided the requested information.     
 
The August 2008 letter explained to the Veteran how 
disability ratings and effective dates are determined, and 
the claims were subsequently readjudicated.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  Furthermore, the Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

With respect to the Veteran's claim for service connection 
for PTSD, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, as defined by 
law.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(c)(4) (2008).  In this case, as discussed in 
more detail below, the relevant and determinative issue of 
the claim is corroboration of the alleged in-service 
stressors.  An examination would show nothing other than a 
diagnosis of PTSD, but would not confirm that the alleged 
stressors actually occurred.  Therefore, it would be futile 
to delay appellate consideration of this claim to develop 
evidence that is clearly not determinative and would not 
substantiate the claim. 
 
Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran with respect to the claim for service 
connection for PTSD.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided). 

With respect to the Veteran's claim to reopen his claim for 
service connection for hepatitis C, the Board finds, under 
the circumstances, that VA has complied with the duty to 
assist to the extent possible and that no further notice or 
assistance to the Veteran is required.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board also notes that, until a claim is reopened, VA does not 
have a duty to provide a medical examination or obtain a 
medical opinion.  See 38 C.F.R. § 3.159(c)(1).

Law and Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

To establish service connection for a disorder there must be: 
(1) medical evidence of the current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Gutierrez v. Principi 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)). 

Service Connection for PTSD

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2008). 
 
If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2008); see also, 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2008).  Otherwise, the 
law requires verification of a claimed stressor.  Where a 
determination is made that the Veteran did not "engage in 
combat with the enemy," or the claimed stressor is unrelated 
to combat, the Veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must include service records or other credible 
evidence that supports and does not contradict the Veteran's 
testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. 
App. 128, 42 (1997). 

The Veteran contends he has PTSD as the result of his active 
duty service.  Specifically, the Veteran reports he served in 
Vietnam unloading ships in "Tami" and/or Da Nang and that 
he observed a man get run over by a truck, his unit was 
attacked while on patrol, his unit received various rocket 
attacks, and he witnessed many people get injured or killed.  
The Veteran contends these experiences caused or contributed 
to his PTSD, which symptoms the Veteran reports include 
hypervigilance, exaggerated startle response, nightmares 
related to his "combat" experiences, and avoidance of 
situations and stimuli that remind him of those experiences.   

The Board acknowledges that the Veteran has a current medical 
diagnosis of PTSD.  The attributed etiology of the PTSD is 
unclear, but may have been attributed, at least to some 
extent, to the Veteran's account of his military service.  
His current VA outpatient treatment records show 
symptomatology consistent with a diagnosis of PTSD as early 
as September 2004, with a clear assessment of PTSD by July 
2007.  Therefore, the Board will assume for the purposes of 
this decision that the Veteran has received a diagnosis of 
PTSD. 
 
The crucial inquiry, therefore, is whether the Veteran has 
established an in-service stressor and a medical link between 
the in-service stressor and the Veteran's current PTSD.  The 
Board concludes that he has not.  Even assuming a diagnosis 
of PTSD, the preponderance of the evidence is against a 
finding that the Veteran engaged in combat with the enemy 
during active service, and the record does not otherwise 
contain evidence which confirms his account of in-service 
stressors. 
 
The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept a Veteran's uncorroborated account 
of his active service experiences.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991). 
 
The Veteran's personnel records confirm he served one tour in 
Vietnam between 1968 and 1969 as a Stock Clerk, but none of 
the Veteran's earned medals and awards are prima facie 
indications of combat exposure.  The Veteran argues that he 
served in a combat area, but the fact that he served in a 
"combat area" or "combat zone" does not mean that he 
himself engaged in combat with the enemy.  VAOPGCPREC 12-99.  
The Veteran concedes that his primary work duties were 
related to unloading ships.  Although the Veteran also 
appears to allege participating in certain patrols that may 
have involved combat, there is no evidence in his personnel 
file or service treatment records to support that contention.  
Based on the foregoing, in conjunction with the Veteran's 
military occupational specialty as a Stock Clerk, which does 
not, on its face, denote combat service, and the fact that he 
did not receive an award for combat service, the Board 
concludes the Veteran did not engage in combat. 
 
Therefore, there must be credible supporting evidence of 
record that the alleged stressors actually occurred in order 
to warrant service connection.  Although the RO supplied 
multiple PTSD Questionnaires, the Veteran has failed to 
sufficiently identify specific stressful in-service incidents 
responsible for his PTSD that would allow the RO to confirm 
the incidents.  The Veteran's personnel records and service 
treatment records include no evidence of specific alleged in-
service stressors.  The Veteran's VA outpatient records, as 
noted above, contain complaints of nightmares and avoidance 
of situations and stimuli relating to his experiences in 
Vietnam.  The Veteran's PTSD Questionnaire contains the most 
detailed alleged in-service stressors, as outlined above.  
The Veteran provided no names of either witnesses or those 
directly involved in any of these alleged stressors.  The 
Veteran provided no timeframe when these alleged stressors 
occurred, other than noting his service in Vietnam between 
March 1968 and March 1969.  The Veteran provided no specific 
locations for any of the alleged stressors.  As the Veteran 
provided no concrete and specific information, it would be 
impossible to verify any of the claimed stressors.

The Board notes the Veteran is service-connected for a 
shrapnel wound to his right hand, received in February 1969.  
Records reflect that an explosion and resulting accidental 
injury occurred due to the Veteran attempting to dislodge a 
50-caliber primer by hitting it with a knife blade.  However, 
the Board observes that the Veteran has not argued this in-
service injury was one of the stressors causing his PTSD.  
Furthermore, there is no reference in any service medical 
record or post-service medical record suggesting that this 
injury was sustained during the course of participation in 
combat, and the Veteran has not asserted that was the case.  
Although the Veteran contends as a stressor witnessing many 
injuries during his period of service in Vietnam, he has made 
no indication that one of those stressor events was his own 
injury in February 1969.  For these reasons, the Board 
concludes that the fact that the Veteran is service-connected 
for a shrapnel wound does not establish his participation in 
combat, nor does it provide evidence corroborating the 
occurrence of a claimed in-service stressor.

Accordingly, the claim is denied as the preponderance of the 
evidence is against a finding that the Veteran engaged in 
combat with the enemy while on active duty and there is no 
independent verification of his reported in-service 
stressors.  There is no benefit of the doubt that could be 
resolved in favor of the Veteran.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990)

New and Material Evidence

Rating actions are final and binding based on evidence on 
file at the time the Veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2008).  The Veteran has one (1) year from notification of a 
RO decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 
38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2008).  

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105 (2008).   Rating 
actions from which an appeal is not perfected become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a) 
(2008), which defines "new and material evidence," was 
revised, effective August 29, 2001.  The instant claim to 
reopen was filed after that date, and the revised definition 
applies.  Under the revised definition, "new evidence" 
means evidence not previously submitted to agency decision 
makers, and "material evidence" means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim for hepatitis C was originally denied in 
a January 2000 rating decision.  A notice of appellate rights 
was enclosed with that decision.  There is no correspondence 
of record expressing disagreement with the denial of service 
connection during the appellate time period.  Therefore, the 
January 2000 rating decision is final.  

At the time of the January 2000 decision, the record included 
service treatment records and VA treatment records.  The 
Veteran's service treatment records reflect no diagnosis of 
or treatment for hepatitis C, and the Veteran's September 
1969 separation examination did not note hepatitis C.  After 
service, VA treatment records from March 1997 suggest the 
Veteran had already been diagnosed with hepatitis C by that 
time.  Treatment records from March 1997 indicate ongoing 
treatment for hepatitis C.

In the January 2000 rating decision, the RO denied the 
Veteran's claim for service connection for hepatitis C.  The 
RO found there was no evidence that the Veteran's hepatitis C 
began in service or was aggravated by service.

Since January 2000, potentially relevant evidence received 
includes voluminous VA and several private treatment records, 
an April 2007 VA examination, and multiple statements 
submitted by the Veteran and his representative. 
 
For evidence to be new and material in this matter, it would 
have to tend to show either that the Veteran's hepatitis C 
began in service or was otherwise aggravated by some event or 
incident of service.  Moreover, there must be medical 
evidence linking the Veteran's current hepatitis C to some 
condition or incident of service.

Treatment records after January 2000 do not indicate that the 
Veteran's hepatitis C began in or was aggravated by service.  
Moreover, no medical professional has suggested a link 
between the Veteran's current hepatitis C and his military 
service.  Treatment records indicate the Veteran's hepatitis 
C resulted in cirrhosis of the liver and that the Veteran 
underwent a liver transplant in June 2005.  The Board notes 
that during a VA examination in April 2007 the Veteran 
speculated that he may have gotten hepatitis C from medical 
treatment for his February 1969 shrapnel wound.  The examiner 
did not comment as to etiology, but did observe the Veteran 
received six (6) months of treatment with interferon for his 
hepatitis C in 1993 and had a liver transplant in June 2005.  
Treatment records through October 2008 indicate ongoing 
treatment for the Veteran's hepatitis C post-liver 
transplant.  

The new medical evidence reflects that the Veteran continues 
to have hepatitis C.  However, the Board notes that none of 
the newly submitted medical evidence links his current 
hepatitis C to his military service, or a suggestion that 
onset was during military service or aggravated thereby.  
While the Veteran did report a belief that onset of his 
hepatitis C could have been in service following medical 
treatment, the April 2007 VA examiner did not offer any 
opinion as to the etiology of the hepatitis C diagnosed at 
that time, and a mere transcription of lay history and 
belief, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  No medical professional has 
ever attributed the Veteran's current hepatitis C to any 
incident or injury of his military service.  

As noted, while the additional treatment records constitute 
new evidence, they are not material in that they do not show 
a possibility of substantiating the Veteran's claim.  
Accordingly, the additional evidence received since January 
2000 is not new and material and the claim may not be 
reopened.  Until the Veteran meets his threshold burden of 
submitting new and material evidence sufficient to reopen his 
claim, the benefit of the doubt doctrine does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert, supra.




ORDER

Entitlement to service connection for PTSD is denied.

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for hepatitis C has not 
been received and, therefore, the claim is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


